Citation Nr: 1550533	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-25 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for low back pain with pseudoarthrosis, L5-S1.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from February 1988 to September 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Veteran testified before the undersigned Veterans Law Judge in December 2014.  The transcript of that hearing's testimony is otherwise unavailable, and the Veteran was afforded another hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of the September 2015 hearing testimony is on file.

During the September 2015 hearing the Veteran revoked the power of attorney for his representative at that time, the Veterans of Foreign Wars (VFW).  He indicated in testimony that he intended to switch representatives from the VFW to the Disabled American Veterans (DAV) by completing a VA Form 21-22.  Later that day in September 2015 he confirmed to the RO his desire to revoke the power of attorney for VFW as representative.  

In a letter to the Veteran from the RO dated the same day, the Director notified the Veteran that pursuant to that conversation, the power of attorney for VFW had been revoked.  The Director notified the Veteran that the RO had no record showing that the Veteran had appointed another service organization or representative to assist in the claim, and that the Veteran could contact the RO for a list of recognized veterans' service organizations.  

The Veteran has not subsequently submitted a new power of attorney.  Thus, he is considered to be self-represented in this case.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks an increased disability rating higher than 10 percent for his service-connected low back pain with pseudoarthrosis, L5-S1.  

During the September 2015 Board hearing, the Veteran's testimony indicated there may be medical records outstanding associated with a claim for disability benefits from the Social Security Administration (SSA).  

The Veteran also testified that during a prior VA "compensation pension review" the two examining doctors did not do the examination they said that they had done.  Notably the report of a VA back examination from earlier in September 2015 is essentially without any recorded findings, other than a statement by the examiner that the examiner reviewed the available records.   Prior to that examination, VA last afforded the Veteran an examination of his back almost four years ago in March 2013.  

The September 2015 VA examination report is not adequate for VA rating purposes to evaluate the condition of the Veteran's lumbar spine disability.  The Veteran's rating claim must be remanded for a new examination to determine the current severity of his low back pain with pseudoarthrosis, L5-S1.  Any outstanding medical records relevant to the claim on appeal should be requested prior to examination.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated or evaluated him his lumbar spine disability since December 2012, including any associated with a claim for SSA disability benefits.  Obtain copies of any relevant medical records which are not already in the claims folder, and SSA disability claim records. 

Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him he may obtain and submit those records.
 
2.  Thereafter, schedule the Veteran for a VA lumbar spine examination by an appropriate medical professional.  Provide to the examiner the entire claims file for review.  

The examiner shall identify all lumbar spine orthopedic and neurologic pathologies found to be present.  The examiner shall conduct all indicated orthopedic and neurologic tests and studies necessary; and describe the current severity of the low back pain with pseudoarthrosis, L5-S1, to include that associated with any recurrent flare-ups must be described.  The examination report must include the results of all indicated orthopedic and neurologic tests and studies.  

Orthopedic testing must include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner is to express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine/low back, i.e., the extent of the Veteran's pain-free motion.  The VA examiner must state whether there is any favorable or unfavorable ankylosis in the lumbar spine.

The examiner must provide an opinion as to whether any pain found in the back could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

In addition, state whether the lumbar spine disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability, including of the lower extremities, bowel and bladder.  The examiner must perform any indicated tests, including nerve conduction or electromyography studies, to evaluate any reported radiating pain, and state whether any reported neurological symptoms are related to his service-connected lumbar spine disability.  

For such symptoms of a lower extremity, the examiner must make findings as to whether any associated nerve pathology constitutes complete paralysis or incomplete paralysis; and if incomplete paralysis is found, state a finding as to whether the neurologic impairment is mild, moderate, moderately severe, or severe with marked muscular atrophy. 

The examiner must also state whether the Veteran has any other objective neurologic abnormalities associated with his lumbar spine disability, such as any bowel or genitourinary neuropathology such as neurogenic bladder; and if so, describe the nature, extent, frequency and severity of symptoms of any such condition. 

The examination report must include a complete rationale for all opinions expressed. 
 
3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

